Case 1:05-md-01720-MKB-JO Document 7366 Filed 01/30/19 Page 1 of 4 PageID #: 108521



   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
                                                        X
   In re PAYMENT CARD INTERCHANGE                       : No. 05-md-1720 (MKB)(JO)
   FEE AND MERCHANT DISCOUNT                            :
   ANTITRUST LITIGATION                                 : JOINT STATUS CONFERENCE STATEMENT
                                                        :
                                                        : CONFERENCE DATE: FEBRUARY 6, 2019
   This Document Relates To:                            :
                                                        :
          ALL ACTIONS.                                  :
                                                        :
                                                        x

          The parties respectfully submit this Joint Case Status Report for the Case Management

   Conference currently scheduled for February 6, 2019. There is one live dispute between the

   Rule 23(b)(3) Damages Class Plaintiffs and First Data regarding a motion to compel data for

   notice purposes. There are no other issues for the Court to resolve at this time and the other

   parties who are not involved in the motion to compel respectfully suggest that the status

   conference be cancelled. Damages Class Plaintiffs are prepared to argue the motion to compel

   on February 6, should the Court want argument on the matter. Additional information regarding

   the First Data dispute is addressed below.

   I.     STATUS OF DISCOVERY/EXPERT REPORTS

          A.      Fact Discovery

          The parties continue to work cooperatively on completing fact discovery. Depositions of

   the defendants, Target Plaintiffs, The Home Depot, the Hertz Plaintiffs, the Dollar General

   Plaintiffs, the 7-Eleven Plaintiffs, and representatives for the Rule 23(b)(2) Plaintiffs are

   complete. The deadlines to complete discovery have been extended in several other cases

   brought by certain other direct action plaintiffs.

          Several parties are continuing to work with each other concerning questions and issues

   related to their respective document and data productions. There are no discovery disputes that
Case 1:05-md-01720-MKB-JO Document 7366 Filed 01/30/19 Page 2 of 4 PageID #: 108522



   are ripe for the court to address. The parties reserve their rights to raise data issues that they are

   unable to resolve, including questions about data that has yet to be produced.

          B.      Expert Reports.

          Expert discovery is ongoing. The parties are engaged in discussions concerning certain

   questions defendants have raised about plaintiffs’ experts reports. The parties will endeavor to

   resolve these matters without Court intervention.

          On January 24, 2019, the Chase, Bank of America, Citi, Wells Fargo, Visa, and

   Mastercard defendants filed a motion to compel the 7-Eleven, Target, and Home Depot plaintiff

   groups to produce material cited in the October 5, 2018 expert report of Maria Blanco. The

   parties have reached a compromise with terms under which plaintiffs have agreed to produce the

   material at issue. Accordingly, the motion has been withdrawn.

   II.    AMENDED AND NEW COMPLAINTS

          On October 11, 2018, the defendants filed a letter for a pre-motion conference regarding

   their intention to move, pursuant to Rule 12(b)(1), to dismiss all claims the plaintiffs assert on

   behalf of subsidiaries, affiliates, and franchisees that are not named as plaintiffs in 7-Eleven, Inc.

   et al. v. Visa Inc. et al., No. 13-cv-5746-MKB-JO (E.D.N.Y), Roundy’s Supermarkets, Inc. v.

   Visa Inc., No. 13-cv-5746-MKB-JO (E.D.N.Y.), Hertz Corp. et al. v. Visa U.S.A. Inc. et al., No.

   17-cv-3531-MKB-JO, Dollar General Corp. et al. v. Visa U.S.A. Inc. et al., No. 17-cv-5988-

   MKB-JO (E.D.N.Y), and Home Depot, Inc. et al. v. Visa Inc. et al., No. 16-cv-5507-MKB-JO

   (E.D.N.Y). The parties to the aforementioned actions are currently engaging in the meet and

   confer process and discussing a possible resolution that may allow them to avoid motion

   practice. The Court granted plaintiffs in these actions an extension until February 1, 2019 to

   respond to the defendants’ request for a pre-motion conference.



                                                      2
Case 1:05-md-01720-MKB-JO Document 7366 Filed 01/30/19 Page 3 of 4 PageID #: 108523



          On November 7, 2018, the bank defendants filed a letter for a pre-motion conference

   regarding their intention to move, pursuant to Rules 12(b)(1) and 12(b)(6), to dismiss all claims

   asserted against them in the Equitable Relief Class Action Complaint. Plaintiffs filed their

   response on November 14, 2018. Pursuant to an order entered on January 10, 2019, the bank

   defendants served their opening brief on January 16, 2019; plaintiffs’ opposition brief is due

   March 18, 2019; and the bank defendants’ reply brief is due April 18, 2019.

   III.   Motion to Compel First Data’s Compliance with Subpoena

          Damages Class Counsel’s Position
          There is a pending motion to compel third party First Data’s compliance with a subpoena

   regarding data critical for notice purposes. Plaintiffs’ motion was filed January 10, 2019 (ECF

   7352) and First Data’s opposition was filed on January 15, 2019 (ECF 7355). The motion is

   fully briefed. Since the filing of the motion to compel, there have been additional developments.

   One corrected file was produced on or around January 15. Following receipt of that new

   production, Epiq examined the materials and determined that again First Data had not corrected

   the critical issue related to BINs. Damages Class Counsel wrote to First Data’s counsel on

   January 16, 18, 22, 25 and 29 seeking an update regarding the missing files and alerting counsel

   to upcoming dates and events, including the Court’s January 24, 2019 Order granting

   preliminary approval. First Data’s counsel responded to Damages Class Counsel on January 30

   and that position is below.

          First Data’s Position
          On January 30, 2019, First Data’s counsel responded to Damages Class Counsel,

   informing them that First Data continues to diligently work to resolve the technical issues that




                                                    3
Case 1:05-md-01720-MKB-JO Document 7366 Filed 01/30/19 Page 4 of 4 PageID #: 108524



   had been previously discussed with Damages Class Counsel, so that the requested information

   could be provided as soon as possible.

   Dated: January 30, 2019                    Respectfully submitted,

                                              HOLWELL SHUSTER & GOLDBERG LLP

                                              By: /s/ Blair E. Kaminsky
                                              Michael S. Shuster
                                              Demian A. Ordway
                                              Blair E. Kaminsky
                                              425 Lexington Avenue
                                              New York, NY 10017
                                              (646) 837-5151
                                              mshuster@hsgllp.com

                                              ARNOLD & PORTER KAYE SCHOLER LLP

                                              Robert C. Mason
                                              250 West 55th Street
                                              New York, NY 10019
                                              (212) 836-8000
                                              robert.mason@arnoldporter.com

                                              Robert J. Vizas
                                              Three Embarcadero Center, 10th Floor
                                              San Francisco, CA 94111
                                              (415) 471-3100
                                              robert.vizas@arnoldporter.com

                                              Mark R. Merley
                                              Matthew A. Eisenstein
                                              601 Massachusetts Avenue, NW
                                              Washington, DC 20001
                                              (202) 942-5000
                                              mark.merley@arnoldporter.com

                                              Attorneys for Visa U.S.A. Inc., Visa Inc., and
                                              Visa International Service Association




                                                 4
